Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant’s Response dated 04/26/2021, Applicant amended Claims 1 and 25; and filed a terminal disclaimer in order to overcome the previously set forth double patenting rejection in the Office Action dated 02/19/2021. 
In light of Applicant’s remarks and the terminal disclaimer (SEE DIST. E. FILE and DISQ.E.FILE) filed 04/26/2021, the previously set forth double patenting rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 04/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, the provided copies of NPL Cite No. 1 – 3 are not legible copies, the copies are difficult to understand and broken in many screenshots.
NPL Cite No. 3, is a screenshot of a dictionary including multiple definitions, this copy does not include a concise explanation of the relevance.

Allowable Subject Matter
Claims 1, 3 – 7 and 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1, 3 – 7 and 25 patentably distinct from the prior art of record (See Applicant’s remarks dated 03/19/2020 pages 1 – 7 and Applicant’s remarks dated 02/10/2020 pages 2 – 6).
The prior art of record fail to teach or suggest the invention as recited in independent Claims 1 and 25.
Due to at least their dependency upon Claim 1; Claims 3 – 7 will also be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


MADHUSUDAN PAGADALA, “Partial Page Rendering Using Hidden Iframe”, www.htmlgoodies.com, April 8, 2008, pages 1 – 14.

Refresh, http://computerhope.com/jargon/r/refresh.htm, October 13, 2006, page 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176